Case 1:19-cv-02357-FB-JO Document 41 Filed 01/16/20 Page 1 of 1 PageID #: 291



UNITED STATES DISTRICT COURT                                           Corrected Civil Conference
EASTERN DISTRICT OF NEW YORK                                           Minute Order

Before: James Orenstein                                                Date:           1/16/2020
        U.S. Magistrate Judge                                          Time:           11:30 a.m.

                         Chanan Nathan Pasik v. Boon Technologies, LLC, et al.
                                     19-CV-2357 (FB) (JO)

Type of Conference: Telephone

Appearances: Plaintiff          Mark Schlachet

               Defendants       David Kwasniewski, Matthew B. Borden

Scheduling:

1.     The next status conference will be held on March 4, 2020, at 11:30 a.m.

2.     A pretrial conference will be held on June 24, 2020, at 9:30 a.m.

Summary: As set forth on the record, I granted the motion for a protective order: the defendants
may take the plaintiff's deposition on February 6, 2020, without prejudice to the parties' right to
unanimously consent to an alternate date. The defendants remain free to send disclosures by regular
mail, but I direct any party sending disclosures by mail to provide copies of such disclosures by
email to avoid needless delay and inconvenience to opposing counsel. In light of the defendants'
continued violations of court orders and rules, most recently the violation of Local Civil Rule 26.4, I
concluded that I had improvidently granted the applications of Messrs. Borden and Kwasniewski for
admission to the bar of this court pro hac vice. I therefore vacated my orders of July 11 and September
27, 2019, granting those applications. At this time I will not refer the defendants' counsel to any
disciplinary committee nor disqualify the attorney for the defendants who is admitted to practice in
this court; however, should the defendants continue their scorched-earth practice rather than simply
litigate this case on the merits in accordance with applicable rules, I will renew my consideration of
such remedial measures.

                                                                            SO ORDERED

                                                                                   /s/
                                                                            James Orenstein
                                                                            U.S. Magistrate Judge
